Exhibit 10-iii AT&T Corp. NON-QUALIFIED PENSION PLAN As Amended and Restated effective January 1, 1995 AT&T NON-QUALIFIED PENSION PLAN ARTICLE 1 PURPOSE This AT&T Non-Qualified Pension Plan (the "Plan") is an Amendment and Restatement of predecessor programs sponsored by the Company that where first adopted on October 1, 1980, to provide supplemental pension, disability and death benefits to certain employees of the Company. The Plan is intended to constitute an unfunded plan of deferred compensation for a select group of management or highly compensated employees for purposes of Title I of ERISA. ARTICLE 2 DEFINITIONS Whenever used herein, the terms set forth below have the following meanings unless a different meaning is clearly required by the context: 2.01. "ActiveService" means the period of active employment but excluding any time the individual is absent on account of disability and receiving or eligible to receive sickness or accident disability benefits under the Company's Sickness and Accident Disability Benefit Plan. 2.02. "ADEA" means the Age Discrimination in Employment Act of 1967, as it may be amended from time to time. 2.03. "Adjusted Career Average Pay" as used in the Alternate Formula described in Section 4.02(b), means (i) in the case of an Officer, the sum of A and B below divided by such Officer's Term of Employment and (ii) in the case of an E-band Employee, the amount described in B below divided by such E-band Employee's Term of Employment: A. the sum of (1) the average of an Officer's annual Short Term Incentive Awards and any salary amounts deferred under the AT&T Senior Management Incentive Award Deferral Plan includable in the 1989 Base Period multiplied by his or her Term of Employment as of December 31, 1989 and (2) his or her Short Term IncentiveAwardsincludable under the Basic Formula and any salary amounts deferred under the AT&T Senior Management Incentive Award Deferral Plan for the period from January 1, 1990 to the date of retirement. B. the sum of (a) the product of (i) the Participant's average annual "Compensation" as defined in the Pension Plan for the 1992 Base Period and (ii) the Participant's Term of Employment as of December 31, 1992 and (b) the Participant's "Compensation" for the period from January 1, 1993 to the last day of his or her Term of
